PER CURIAM.
We affirm appellant’s judgment and sentence. However, we modify that portion of the judgment and sentence which requires appellant to begin paying restitution at the rate of $100 per month within 60 days of his release from prison. That requirement is modified to provide that appellant shall make every reasonable effort to secure employment immediately upon his release, and that he shall begin paying restitution at the above rate upon securing employment.
AFFIRMED as modified.
DAUKSCH, PETERSON and DIAMANTIS, JJ., concur.